Title: From George Washington to Brigadier General Henry Knox, 18 November 1779
From: Washington, George
To: Knox, Henry


        
          Dr Sir
          Head Quarters [West Point] Novemr 18th 1779
        
        As the North Carolina Troops have orders to march immediately to the Southward, you will be pleased to direct the Company of Artillery belonging to that State to hold themselves in readiness to move with them—their route will hereafter be made known—And with respect to their pieces you will suffer

them to carry them or not, as you see proper. I am Dr Sr Yr Mo. Obet servt
        
          Go: Washington
        
        
          P.s. Colo. Clark will give the route.
        
      